Citation Nr: 1739815	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to pes planus.

3. Entitlement to service connection for bilateral ankle disability (characterized as ankle strain), to include as secondary to pes planus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to September 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision, inter alia, in which the RO denied service connection for bilateral ankle disability, bilateral plantar fasciitis, and bilateral pes planus.  The Veteran filed a notice of disagreement (NOD) in June 2010 on all denials.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  

In her June 2010 NOD, the Veteran requested a hearing before a Decision Review Officer.  In a December 2010 correspondence the Veteran cancelled her hearing request.  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by Oregon Department of Veterans Affairs, in June 2011 the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  In February 2014 the Veteran again granted a power-of-attorney in favor of Oregon Department of Veterans Affairs with regard to the claims on appeal.  Notably, the Veteran's current representative has submitted written argument on her behalf and represented her during her hearing. 

In September 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action the AOJ continued to deny the claims (as reflected in a December 2016 supplemental SOC (SSOC)).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on these claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran asserts that her bilateral pes planus is either directly due to her military service or that service aggravated any preexisting pes planus, resulting in the current disability.  She also asserts her bilateral plantar fasciitis and bilateral ankle disorder are either directly related to military service or are secondary to bilateral pes planus.

With respect to bilateral pes planus, a June 2008 Report of Medical Examination for Enlistment noted asymptomatic, mild pes planus.  As a preexisting medical condition has been noted upon entry into service, the presumption of soundness is not for application.   See 38 U.S.C.A. § 1111 (West 2014).  

The Board points out that where, as here, a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that to establish  service connection,  it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  See also 38 C.F.R. § 3.306 (2016).  Aggravation will be found where there is an increase in disability during such service,  (unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

To trigger a  presumption of aggravation, the Veteran must simply show, via evidence of record, that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran establishes such a showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

Notably, however, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Because  preexisting pes planus was noted at service entry, and the Veteran is not presumed  sound with respect to pes planus at enlistment, the Board must consider whether there was an increase in the severity of the pre-existing disability during  service (so as to invoke the presumption of aggravation) and, if so, whether such increase was clearly and unmistakably (undebatably due to the natural progress of the disorder (so as to rebut the presumption of aggravation).  

Here, service treatment records document complaints and symptoms of pes planus.  As noted  above  in the June 2008 Report of Medical Examination for Enlistment, it was noted that the Veteran had mild pes planus that was asymptomatic.  In October 2008, mild pes planus bilaterally was noted.  However, the a May 2009 Report of Medical Examination for Medical Board reflects a an assessment of  moderate pes planus that was symptomatic.  In a May 2009 Report of Medical History for Medical Board, it was noted that her lower extremities had been  painful since August 2008; and diagnoses of stress fractures/injuries, planta fasciitis, and pes planus were provided.  In the report of the July 2009 Physical Evaluation Board Proceedings, it was stated that pes planus was noted on entry and the Veteran became symptomatic while in basic training.  It was also noted that she was told in high school that "she couldn't run because of bow legs and flat feet."  The Physical Evaluation Board found that this condition existed prior to active duty but had not been permanently aggravated by her military service.

Pursuant to the prior remand, an October 2016 VA examiner noted a diagnosis of  bilateral pes planus prior to service, but opined that the  preexisting bilateral pes planus was not aggravated beyond natural progression due to service.  While the examiner commented on the lack of treatment or care foe pes planus following service, the examiner was not previously asked to address, and did not explicitly provide, the questions needed to resolve this claim, as noted above,

Therefore, on remand, the Board should obtain an addendum opinion from the  October 2016 VA examiner, or, if necessary, from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  
 
As regards the bilateral plantar fasciitis and ankle disability claims, the Board notes that the Veteran has claimed that these disabilities may be  secondary to pes planus.  As such, the claims are inextricably intertwined, and should be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other.  For that reason, the plantar fasciitis and ankle disabilities claims are being remanded, as well.  

However, given the development being sought with respect to the pes planus claim, the examiner explicitly address whether the Veteran has, or at any time pertinent to the current claim has  had, a diagnosis of bilateral plantar fasciitis or  bilateral ankle disability, and, if so, the relationship, if any, between each such diagnosed disability and either service or  pes planus.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims on appeal.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to undertaking action responsive to the above, to  ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA medical records, VA treatment records from the Portland VA Health Care System dated through April 2016; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above noted system all treatment records for the Veteran dated since April 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain from the Portland VA Health Care System (and any associated facility(ies)), all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that she a full one-year period to respond (although VA may decide the claim within a one-year period). 

3. If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the October 2016 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional.  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS, and Virtua VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.  

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(A) With respect to diagnosed bilateral pes planus, the examiner should provide an opinion, consistent with sound medical judgment, as to whet the Veteran's pre-existing pes planus increased in severity in service; and, if so, whether such increase was undebatably due to the natural progression of the disorder.   

In addressing the above,  the examiner must  consider and discuss, in particular, service treatment records, including the June 2008 Report of Medical Examination for Enlistment that noted asymptomatic, mild pes planus  and the  May 2009 Report of Medical Examination for Medical Board that noted symptomatic, moderate pes planus.

(B) With respect to claimed bilateral plantar fasciitis and bilateral ankle disability, for each, the examiner should indicate whether the Veteran currently has, or at any time pertinent to each current claim has had, a diagnosis of the claimed disability (to include ankle strain), even if now asymptomatic or resolved.

If so, for each diagnosed disability, , the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that  such disability:

(1) had its onset in service or is otherwise medically related to service: or, if not,   

(2) was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's bilateral pes planus.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include identifying, to the extent possible, the .

In addressing the above, the  examiner must consider and discuss all pertinent in- and post  service and  other objective evidence of record, as well as competent  lay assertions of injury and as to the nature, onset and continuity of symptoms.  

As for in service incurrence, notably, the absence of documented evidence of a diagnosis and/or associated problems during the Veteran's service or at discharge should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that  the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing result (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


